Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 06/21/2021.
Claims 1-21 are pending.

Priority
2.	This application is a Continuation of 16/176,992 (Patent US 11061894), which was filed on 10/31/2018, was acknowledged and considered.

Claim Rejections - 35 USC § 112

3. 	The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4. 	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5. 	Regarding independent claims 1, 8 and 15, these claims seem to miss essential steps of what to do when a system encounters application-specific waits and database-specific waits. Further clarification is recommended.
6. 	The dependent claims 2-7, 9-14 and 16-21 of the instant application is rejected for fully incorporation the errors of their respective base claims by dependency.

Double Patenting
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
8. 	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,061,894. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17353009
Patent US 11,061,894
Claim 1:
A computer-implemented method comprising:

detecting waits as application-specific waits or database-specific waits during processing of a query within a processing pipeline;

identifying, based on application metrics or database metrics associated with the waits, a wait that has turned into a bottleneck;

classifying one or more issues causing the wait to turn into the bottleneck;

generating an alert regarding the bottleneck based on the one or more issues and a location of the wait within the processing pipeline, wherein the alert is associated with information detailing the one or more issues based on the wait being an application-specific wait or a database-specific wait; and

transmitting the alert to facilitate correction activities based on the information.
Claim 1:
A computer-implemented method comprising: 

detecting waits during processing of a query within a processing pipeline, wherein the waits include one or more of application-specific waits and database-specific waits; 

gathering one or more of 1) application metrics relating to one or more applications associated with the application-specific waits, and 2) database metrics relating to one or more databases associated with the database-specific waits; 

diagnosing the waits to identify a wait that has turned into a bottleneck; 

classifying one or more types of issues causing the wait to turn into the bottleneck; and 

generating an alert having associated information detailing the issues based on the one or more types and a location of the wait within the processing pipeline; and 

transmitting the alert to facilitate correction activities.
Claim 8:
A database system comprising:

a server computer having one or more processors coupled to memory having thereon instructions, the one or more processors to execute the instructions to perform operations comprising:

detecting waits as application-specific waits or database-specific waits during processing of a query within a processing pipeline;

identifying, based on application metrics or database metrics associated with the waits, a wait that has turned into a bottleneck;

classifying one or more issues causing the wait to turn into the bottleneck;

generating an alert regarding the bottleneck based on the one or more issues and a location of the wait within the processing pipeline, wherein the alert is associated with information detailing the one or more issues based on the wait being an application-specific wait or a database-specific wait; and

transmitting the alert to facilitate correction activities based on the information.
Claim 7:
A database system comprising: 

a server computing device having a processing device and memory having instructions, the processing device to execute the instructions to perform operations comprising: 

detecting waits during processing of a query within a processing pipeline, wherein the waits include one or more of application-specific waits and database-specific waits; 

gathering one or more of 1) application metrics relating to one or more applications associated with the application-specific waits, and 2) database metrics relating to one or more databases associated with the database-specific waits; 

diagnosing the waits to identify a wait that has turned into a bottleneck; 

classifying one or more types of issues causing the wait to turn into the bottleneck; and generating an alert having associated information detailing the issues based on the one or more types and a location of the wait within the processing pipeline; and 

transmitting the alert to facilitate correction activities.
Claim 15:
A computer-readable medium having stored thereon instructions which, when executed, cause a computing device to perform operations comprising:

detecting waits as application-specific waits or database-specific waits during processing of a query within a processing pipeline;

identifying, based on application metrics or database metrics associated with the waits, a wait that has turned into a bottleneck;

classifying one or more issues causing the wait to turn into the bottleneck;

generating an alert regarding the bottleneck based on the one or more issues and a location of the wait within the processing pipeline, wherein the alert is associated with information detailing the one or more issues based on the wait being an application-specific wait or a database-specific wait; and

transmitting the alert to facilitate correction activities based on the information.
Claim 13:
A computer-readable medium having stored thereon instructions which, when executed, cause a computing device to perform operations comprising: 

detecting waits during processing of a query within a processing pipeline, wherein the waits include one or more of application-specific waits and database-specific waits; 

gathering one or more of 1) application metrics relating to one or more applications associated with the application-specific waits, and 2) database metrics relating to one or more databases associated with the database-specific waits; 

diagnosing the waits to identify a wait that has turned into a bottleneck; 

classifying one or more types of issues causing the wait to turn into the bottleneck; and 

generating an alert having associated information detailing the issues based on the one or more types and a location of the wait within the processing pipeline; and 

transmitting the alert to facilitate correction activities.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
10/19/2022

/HUNG D LE/Primary Examiner, Art Unit 2161